81 U.S. 23 (1871)
14 Wall. 23
KENNEBEC RAILROAD
v.
PORTLAND RAILROAD.
Supreme Court of United States.

*25 Mr. Justice MILLER delivered the opinion of the court.
It has been repeatedly decided by this court that the opinion is no part of the record, and it is only by agreement of counsel and consent of the court that it can be looked into for such purpose. As the record, without the opinion, does not show that such a question was decided, we have examined the opinion with care, and have felt bound to look to the whole of it, as well as that part of it relied on by the plaintiff in error; and though the matter which the plaintiff now alleges was one of the principal questions in the case  to wit, that the law under which the foreclosure was had was passed after the mortgage was executed, and that the method of foreclosure prescribed by that statute impaired the obligation of the contract of mortgage, and was, therefore, void by the Constitution of the United States  does not clearly appear from the pleadings, or the decree, or any other proceedings in the case, yet it does appear that the question was discussed in the opinion of the court, and that the court was of the opinion that the statute did not impair the obligation of the contract.
If this were all of the case we should undoubtedly be bound in this court to inquire whether the act of 1857 did, as construed by the court, impair the obligation of the contract.[*]
But a full examination of the opinion of the court shows that its judgment was based upon the ground that the foreclosure was valid, without reference to the statute of 1857, because the method pursued was in strict conformity to the mode of foreclosure authorized, when the contract was made, by the laws then in existence.
Now, if the State court was right in their view of the law *26 as it stood when the contract was made, it is obvious that the mere fact that a new law was made does not impair the obligation of the contract. And it is also clear that this court cannot inquire whether the Supreme Court of Maine was right in that opinion.
Here is, therefore, a clear case of a sufficient ground on which the validity of the decree of the State court could rest even if it had been in error as to the effect of the act of 1857 in impairing the obligation of the contract. And when there is such distinct and sufficient ground for the support of the judgment of the State court we cannot take jurisdiction, because we could not reverse the case though the Federal question was decided, erroneously in the court below, against the plaintiff in error.[*]
The writ must, therefore, be
DISMISSED FOR WANT OF JURISDICTION.
NOTES
[*]  Bridge Proprietors v. Hoboken Company, 1 Wallace, 116.
[*]  Rector v. Ashley, 6 Wallace, 142; Kingler v State of Missouri, 13 Id. 257; and Steines v. Franklin County, supra, 15.